Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 15, 2015

The Court of Appeals hereby passes the following order:

A16A0052. SHEA BELCHER v. THE STATE.

      In 2006, Shea Belcher pled guilty to armed robbery and simple kidnapping, and
his plea was affirmed on appeal. See Belcher v. State, 304 Ga. App. 645 (697 SE2d
300) (2010). Since then, Belcher has attempted to challenge the validity of his
sentence through a variety of methods, including a motion in arrest of judgment and
a motion to set aside an allegedly void sentence.1 In this latest incarnation, Belcher
filed a motion to modify his sentence, arguing that it was void. We lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. See Frazier v. State, 302 Ga. App. 346, 347-348 (691 SE2d 247)
(2010); Burg v. State, 297 Ga. App. 118, 118 (676 SE2d 465) (2009). Once this
statutory period expires, a trial court may modify a sentence only if it is void. See
Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      A direct appeal may lie from an order denying a motion to correct a void
sentence, but only if the defendant raises a colorable claim that the sentence is, in
fact, void or illegal. See Harper, supra at n.1; Burg v. State, 297 Ga. App. 118, 119
(676 SE2d 465) (2009). “Motions to vacate a void sentence generally are limited to
claims that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Thus,

      1
          See Case Numbers A11A2138, A13A2039 and A13A2117.
when a sentence is within the statutory range of punishment, it is not void. Jones v.
State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Belcher does not argue that his sentence fell outside the permissible statutory
range; rather, he contends that his indictment was flawed. But a challenge to an
indictment does not constitute a valid void sentence claim. See Gholston v. State, 327
Ga. App. 790, 791 (761 SE2d 189) (2014). As Belcher has not raised a valid void
sentence claim, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            09/15/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.